The opinion of the Court was delivered by
Willard, A. J.
The grounds of appeal set forth only exceptions to the verdict, and none to the decisions or rulings of the Judge before whom the ease was tried. This Court, in the State vs. Bailey, (Ante., p. 1,) decided that it had no authority under the Constitution to grant new trials, except for errors of law in the decisions and rulings of the Circuit Judge. That decision disposes of the present case.
The appeal will be dismissed.
Moses, C. J., concurred.